Case: 19-50866     Document: 00516280066         Page: 1     Date Filed: 04/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  April 14, 2022
                                  No. 19-50866
                                Summary Calendar                 Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Richard Gamez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:17-CR-391-7


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Counsel appointed to represent Richard Gamez has moved to
   withdraw and has filed a brief in accordance with Anders v. California, 386
   U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.
   2011). Gamez has not filed a response. We have reviewed counsel’s brief


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50866    Document: 00516280066         Page: 2   Date Filed: 04/14/2022




                                 No. 19-50866


   and the relevant portions of the record. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review. Accordingly, counsel’s motion for leave to withdraw is Granted,
   counsel is excused from further responsibilities, and the Appeal is
   Dismissed. See 5th Cir. R. 42.2.




                                      2